 

Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (the “Agreement”) is effective as of a ____________, 2017,
and is by and between Northwest Biotherapeutics, Inc., a Delaware corporation
(the “Company”) and ____________, a ____________ (the “Investor”).

 

RECITALS

 

WHEREAS, the Company has established a class of Series B Preferred Stock (the
“Series B Preferred”) and the terms and conditions of such Series B Preferred
are set forth in a Certificate of Designations filed with the Delaware Secretary
of State on or before the date of this Agreement, a filed and certified copy of
which has been provided to the Investor (the “Certificate of Designations”);

 

WHEREAS, concurrently herewith, the Investor is entering into a Subscription
Agreement (the “Subscription Agreement”) to purchase Series B Preferred and
certain warrants to acquire shares of the Common Stock of the Company from the
Company (the “Class D-2 Warrants” and, together with the Covered Shares and any
other securities convertible into or exercisable for Common Stock, the “Equity
Securities”); and

 

WHEREAS, the Investor is entering into this Agreement in accordance with the
terms and conditions of the Subscription Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Company
and the Investor hereby agree as follows:

 

1.            Agreement to Vote. During the term of this Agreement, the Investor
agrees that for purposes of any shareholder meeting or action of any kind,
(a) the Investor will cause the Covered Shares (as defined in Section 6(e)
hereof) to be counted as present for purposes of establishing a quorum, and will
respond to each request by the Company for written consent, if any, and (b) the
Investor will vote (or consent), or cause to be voted (or cause consent to be
granted), all Covered Shares in accordance with the recommendations of the
Company’s Board of Directors with respect to any amendment to the Company’s
certificate of incorporation as the Board of Directors may deem necessary or
appropriate to increase the Company’s authorized common stock and/or preferred
stock.

 

 1 

 

 

2.            Grant of Proxy; Appointment of Proxy.

 

(a)          The Investor hereby grants to, and appoints, the Company, the
executive officers of the Company, and any other designee of the Company, such
Investor’s irrevocable (until the Termination Date) proxy and attorney-in-fact
(with full power of substitution) to vote the Covered Shares as provided in
Section 1. The Investor intends this proxy to be unconditional and irrevocable
(until the Termination Date) and coupled with an interest, and will take such
further action and/or execute such other instruments as may be necessary to
effectuate the intent of this proxy, and hereby represents to the Company that
no other proxy has been or will be given during the term of this Agreement.

 

(b)          The proxy granted herein shall automatically expire upon the
expiration or termination of this Agreement.

 

3.            Term and Termination. This Agreement shall terminate at the end of
the Voting Period End Date (as such term is defined in the Certificate of
Designations) (the end of such date, the “Termination Date”).

 

4.            Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company as follows:

 

(a)          The Investor is the record owner and beneficial owner of the
Covered Shares, free and clear of encumbrances. The Investor has sole voting
power, sole power of disposition and sole power to agree to all of the matters
set forth in this Agreement, with respect to all of the Covered Shares. The
Covered Shares are not subject and during the term of this Agreement will not be
subject to any voting trust agreement, stock loan or other contract, promise,
arrangement, obligation or commitment which may restrict or otherwise affect the
voting of the Covered Shares. The Investor has not appointed or granted any
proxy or power of attorney with respect to any Covered Shares to any party other
than the Company as set forth in this Agreement. Execution, delivery and
performance of this Agreement by the Investor will not conflict with or result
in any breach or violation of any contract, promise, arrangement, obligation or
commitment.

 

(b)          The Investor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement by the Investor have been duly and validly authorized and no
other actions or proceedings are necessary to authorize the execution, delivery
and performance of this Agreement by the Investor. Upon execution, this
Agreement will constitute a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

 2 

 

 

5.            Representations, Warranties and Covenants of the Company. The
Company hereby represents, warrants and covenants to the Investor that: (a) the
Company is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
(b) the execution, delivery and performance of this Agreement by the Company
have been duly and validly authorized and no other actions or proceedings are
necessary to authorize the execution, delivery and performance of this Agreement
by the Company; (c) upon execution, this Agreement will constitute a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforcement may be limited by applicable laws relating to
bankruptcy or insolvency, or similar laws affecting creditors’ rights.

 

6.            Investor Covenants. The Investor hereby covenants and agrees as
follows for the period from the date hereof through and including the
Termination Date:

 

(a)          The Investor will not directly or indirectly enter into, cause,
allow or accept any voting trust or other trust agreement, stock loan, security
interest, encumbrance, or other contract, promise, arrangement or commitment
which may restrict, control or otherwise affect the voting of the Covered Shares
during the term of this Agreement.

 

(b)          The Investor will not take any action that would make any
representation or warranty of such Investor untrue or incorrect, or directly or
indirectly have the effect of preventing or disabling such Investor from
performing its obligations under this Agreement.

 

(c)          The Investor will not at any time directly or indirectly take,
participate in, authorize, allow, accept or support any action or opposition to
action that may conflict with any shareholder vote or consent, or any action or
matter approved by any shareholder vote or consent, pursuant to this Agreement
or to which this Agreement relates.

 

(d)          In addition to any restrictions on transfer under applicable
federal and state securities laws, the Investor will not sell (constructively or
otherwise), transfer, pledge, hypothecate, grant, encumber, assign or otherwise
dispose of (collectively, “Transfer”), or enter into any contract, option,
agreement or other arrangement or understanding with respect to the Transfer of
any of the Equity Securities or beneficial ownership or voting power thereof or
therein (including by operation of law), unless the transferee or purchaser
enters into this Voting Agreement. Any Transfer in violation of this provision
shall be void. The Investor authorizes the Company to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Equity Securities and that this Agreement places limits on the voting of the
Equity Securities.

 

(e)          For purposes of this Agreement, the “Covered Shares” shall include
all shares of Common Stock and shares of the Company’s preferred stock owned of
record or beneficially by the Investor, or as to which the Investor otherwise
has the power to vote or direct the voting of or has a voting interest in, as of
the date of this Agreement or as to which the Investor acquires such ownership
or beneficial or other interest during the term of this Agreement.

 

 3 

 

 

7.            Further Assurances. The Investor shall take such further action as
may be reasonably requested by the Company, from time to time, to consummate and
make effective the performance of this Agreement in accordance with its terms.

 

8.            Miscellaneous.

 

(a)          Amendments. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by both parties.

 

(b)          No Waiver. No failure or delay of any party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 

(c)          Notices. All notices and other communications hereunder shall be
effective upon delivery, shall be in writing and shall be deemed duly given if
delivered (a) personally, or by facsimile or e-mail, upon written confirmation
of receipt by facsimile or e-mail, (b) by next-day courier service by a
nationally recognized courier company or (c) by registered or certified mail,
return receipt requested, postage prepaid.

 

(d)          Entire Agreement. This Agreement, the Subscription Agreement and
the Certificate of Designations constitute the entire agreement between the
parties relating to the subject matter hereof, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties.

 

(e)          Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void. This
Agreement will be binding upon and inure to the benefit of the parties and their
successors and assigns.

 

(f)           Specific Performance. The parties agree that irreparable damage
would occur in the event that any provisions of this Agreement were not
performed in accordance with their terms or were otherwise breached, and that
money damages would not be adequate. Accordingly, the Company will be entitled
to specific performance of this Agreement and the obligations of the Investor
hereunder, including injunctions to prevent breaches of this Agreement and to
enforce the terms and provisions of this Agreement.

 

(g)          Governing Law and Dispute Resolution. This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
choice of law provisions, and in the courts located in the State of Delaware.
Each party waives all right to a trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

 4 

 

 

(h)          Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

(i)            Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

(j)            Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 

(k)           No Presumption Against Drafting Party. Each of the parties to this
Agreement has been represented by counsel in connection with this Agreement and
the transactions contemplated herein. The interpretation and enforcement of this
Agreement shall not be affected by any presumption against the drafting party,
or any similar rule or principle.

 

[The remainder of this page is intentionally left blank.]

 

 5 

 

 

IN WITNESS WHEREOF, the Investor and the Company have executed this Agreement as
of the date first written above.

 

  [INVESTOR]           Name:     Title:       NORTHWEST BIOTHERAPEUTICS, INC.  
    /s/ Leslie J. Goldman   Name: Leslie J. Goldman     Title: Senior Vice
President

 

[Signature Page to Voting Agreement]

 

 

 